EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 27, 2020 has been entered.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Safran on February 09, 2021.
The application has been amended as follows: 
23.    An analysis device for testing a sample 
a receivable cartridge having at least one valve in a body of the cartridge, the at least one valve includes a valve seat and a flexible wall disposed over the valve,
a holder for removably receiving the cartridge containing a sample to be tested or
analyzed in the body thereof,
means to chemically, biologically and/or physically test and/or analyze the sample or a component thereof by means of a sample in the cartridge received in the analysis device, means for controlling testing of the sample in the cartridge, comprising: 
at least one actuator having a movable actuation element for mechanically actuating the at least one valve of the cartridge,
wherein the actuator comprises a pneumatically loaded actuable membrane which is attached to a first side of the actuation element, and a second side of the actuation element is configured to move seat to releasbly press the flexible wall against the valve seat to close the at least one valve, and 
wherein the membrane is formed of a material able to return to the unactuated position opening the valve solely as a result of the elasticity or resilience of the membrane.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the known prior art teaches or fairly suggests the invention as currently set forth in claim 23 above.  The known prior art, including newly uncovered US 2015/0204450 to Tuccelli et al., Nielsen et al., (US 2017/0197213) and US 2018/0078937 to Rensch teach or fairly suggest, in particular, the actuator comprises a pneumatically loaded actuable membrane which is attached to a first side of the actuation element, and a second side of the actuation element is configured to move in an actuation direction toward the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374.  The examiner can normally be reached on Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kathryn Wright/Primary Examiner, Art Unit 1798